DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (US 2014/0064437 A1) in view of Tobita (US 2007/0247932 A1).

Claim 1, Qi (Fig. 2-5C) discloses a shift register (Fig. 2; Paragraph [0053]), comprising: 
a pre-charge reset circuit (22; Fig. 2; T2 and T3; Fig. 3) and an output circuit (21; Fig. 2) which are electrically coupled to a pull-up node (PU; Fig. 3 and 4); 

the output circuit (21; Fig. 2; T1, C1, and T12; Fig. 4) is electrically coupled with a signal output terminal (Output; Fig. 2-4), a clock signal terminal (CLKIN; Fig. 2-4) and the second control signal terminal (OutL; Fig. 4), and is configured to write (Fig. 2-4), in an output stage (Paragraph [0088]), a clock signal (CLKIN; Fig. 2-4) in an active level state (B; Fig. 5B) provided by the clock signal terminal (CLKIN; Fig. 2-4) into the signal output terminal (Output; Fig. 2-4) in response to the control of an electric signal in an active level state (Paragraph [0088]) at the pull-up node (PU; Fig. 2-4), and write (T12; Fig. 4), in the reset stage (Paragraph [0089]), an inactive level state (VSS; Fig. 4) provided into the signal output terminal (Output; Fig. 4) in response to the control of the second control signal (OutL; Fig. 4).  


Tobita (Fig. 12 and 13) discloses in the reset stage (T5-T6; Fig. 8; Paragraph [0118]), a clock signal (CLK; Fig. 13) in an inactive level state (CLK; Fig. 8) provided by the clock signal terminal (CK1; Fig. 13) into the signal output terminal (Gk or Out; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claim 2, Qi (Fig. 2-5C) discloses wherein the pre-charge reset circuit (22; Fig. 2) comprises: 
a first transistor (T2; Fig. 3 and 4) and a second transistor (T3; Fig. 3 and 4); 
a control electrode of the first transistor (T2; Fig. 3 and 4) is electrically coupled with the first control signal terminal (OutF; Fig. 3 and 4), a first electrode of the first transistor (T2; Fig. 3 and 4) is electrically coupled with the signal input terminal (Input; Fig. 3 and 4), and a second electrode of the first transistor (T2; Fig. 3 and 4) is electrically coupled with the pull-up node (PU; Fig. 3 and 4); 

	
Claims 4 and 13, Qi (Fig. 2-5C) discloses wherein the output circuit (21; Fig. 2) comprises: 
a third transistor (T1; Fig. 4), a fourth transistor (T12; Fig. 4) and a first capacitor (C1; Fig. 4), 
a control electrode of the third transistor (T1; Fig. 4) is electrically coupled with the pull-up node (PU; Fig. 4), a first electrode of the third transistor (T1; Fig. 4) is electrically coupled with the clock signal terminal (CLKIN; Fig. 4), and a second electrode of the third transistor (T1; Fig. 4) is electrically coupled with the signal output terminal (Output; Fig. 4); 
a control electrode of the fourth transistor (T12; Fig. 4) is electrically coupled with the second control signal terminal (OutL; Fig. 4), and a second electrode of the fourth transistor (T12; Fig. 4) is electrically coupled with the signal output terminal (Output; Fig. 4); 
a first terminal of the first capacitor (C1; Fig. 4) is electrically coupled with the signal output terminal (Output; Fig. 4), and a second terminal of the first capacitor (C1; Fig. 4) is electrically coupled with the pull-up node (PU; Fig. 4).  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claims 5 and 14, Tobita (Fig. 12 and 13) discloses further comprising a pull-up prevention circuit (Q5; Fig. 12 and 13), 
wherein the pull-up prevention circuit (Q5; Fig. 12 and 13) is electrically coupled with the clock signal terminal (CK1; Fig. 12 and 13), the pull-up node (N1; Fig. 12 and 13) and the signal output terminal (Gn or Out; Fig. 12 and 13) and is configured to electrically couple (Paragraph [0113]), in the output stage (T3-T4; Fig. 8), the pull-up node (N1; Fig. 12 and 13) with the signal output terminal (Gn or Out; Fig. 12 and 13) in response to the control of an electric signal of the clock signal terminal (CLK; Fig. 12 and 13) in an active level state (Paragraph [0113]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for 

Claims 6 and 15, Tobita (Fig. 12 and 13) discloses wherein the pull-up prevention circuit (Q5; Fig. 12 and 13) comprises a fifth transistor (Q5; Fig. 12 and 13), 
wherein a control electrode of the fifth transistor (Q5; Fig. 12 and 13) is electrically coupled with the clock signal terminal (CK1; Fig. 12 and 13), a first electrode of the fifth transistor (Q5; Fig. 12 and 13) is electrically coupled with the pull-up node (N1; Fig. 12 and 13), and a second electrode of the fifth transistor (Q5; Fig. 12 and 13) is electrically coupled with the signal output terminal  (Gn or Out; Fig. 12 and 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claim 7, Tobita (Fig. 12 and 13) discloses wherein all transistors (Q1-Q5; Fig. 12 and 13) in the shift register are N-type transistors (Paragraph [0078]; or 
all transistors in the shift register are P-type transistors (Paragraph [0005]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an 

Claim 8, Qi (Fig. 2-5C) discloses a gate driving circuit (Fig. 5A) comprising: 
a plurality of shift registers (SR1-SRn+1; Fig. 5A) which are cascaded, each of the shift registers (SR1-SRn+1; Fig. 5A) adopts the shift register (Fig. 2-4) of claim 1 (See rejection to claim 1 above). 
Tobita (Fig. 11-13) discloses wherein 5for any one of the shift registers (SR2-SR4; Fig. 11) rather than the shift register of the first stage (SR1; Fig. 11), the signal input terminal (IN; Fig. 11) of the shift register is electrically coupled with the signal output terminal (OUT; Fig. 11) of a shift register of a previous stage (Fig. 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claim 9, Qi (Fig. 2-5C) discloses wherein the pre-charge reset circuit (22; Fig. 2) comprises, a first transistor (T2; Fig. 3 and 4) and a second transistor (T3; Fig. 3 and 4); 

3a control electrode of the second transistor (T3; Fig. 3 and 4) is electrically coupled with the second control signal terminal (OutL; Fig. 3 and 4), a first electrode of the second transistor (T3; Fig. 3 and 4) is electrically coupled with the pull-up node (PU; Fig. 3 and 4), and a second electrode of the second transistor (T3; Fig. 3 and 4) is electrically coupled with the signal input terminal (Input; Fig. 3 and 4), and   
wherein for any one of the shift registers (SR1-SRn+1; Fig. 5A), the first control signal terminal (OutF; Fig. 5A) of the shift register (SR1-SRn+1; Fig. 5A) is electrically coupled (T2; Fig. 3) with the signal input terminal (Input; Fig. 3) of the shift register (SR1-SRn+1; Fig. 5A);
for any one of shift registers (SR1-SRn; Fig. 5A) other than the shift register of the last stage (SRn+1; Fig. 5A), the second control signal terminal (OutL; Fig. 5A) of the shift register (SR1-SRn; Fig. 5A) is electrically coupled with the signal output terminal (Output; Fig. 5A) of a shift register of a next stage (SR2-SRn+1; Fig. 5A);
for any one of shift registers of odd-numbered stages (SR1, SR3,…, SRn+1; Fig. 5A), the clock signal terminal (CLK; Fig. 5A) of the shift register (SR1, SR3,…, SRn+1; Fig. 5A) is electrically coupled with the first clock signal line (CLK; Fig. 5A);


Claims 11 and 19, Qi (Fig. 2-5C) discloses a display device (Paragraph [0044]), comprising: 
a gate driving circuit (Fig. 5A) of claims 8 and 9 (See rejections to claims 8 and 9 above).

Claims 12 and 20, Qi (Fig. 2-5C) discloses a gate driving method (Fig. 5A and 5B) based on the shift register (Fig. 2-4) of claims 1 and 2 (See rejections to claims 1 and 2 above), comprising: 
in the pre-charge stage (Paragraph [0087]), the pre-charge reset circuit (22; Fig. 2) writes an input signal (Input; Fig. 2-4) in an active level state provided by the signal input terminal (Paragraph [0087]) into the pull-up node (PU; Fig. 3 and 4) in response to the control of the first control signal (OutF; Fig. 3 and 4) provided by the first control signal terminal (OutF; Fig. 5); 
in the output stage (Paragraph [0088]), the output circuit (21; Fig. 2) writes the clock signal (CLKIN; Fig. 2-4) in the active level state (Paragraph [0088]) provided by the clock signal terminal (CLK; Fig. 5) into the signal output terminal (Output; Fig. 2-4) in response to the control of the electric signal in the active level state (Paragraph [0088]) at the pull-up node (PU; Fig. 3 and 4); and 

the output circuit (T12; Fig. 4) writes an inactive level state (Paragraph [0090]) into the signal output terminal (Output; Fig. 2-5) in response to the control of the second control signal (OutL; Fig. 4).  
Tobita (Fig. 11-13) discloses the output circuit (Q2; Fig. 13) writes the clock signal (CLK; Fig. 13) in an inactive level state (Paragraph [0110]) provided by the clock signal terminal (CK1; Fig. 13) into the signal output terminal (Gn or Out; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claims 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (US 2014/0064437 A1) in view of Tobita (US 2007/0247932 A1) as applied to claim 3 above, and further in view of Tobita (US 2007/0274433 A1).

Claim 3, Qi in view of Tobita discloses the shift register of claim 1.

a control electrode of the first transistor is electrically coupled with the first control signal terminal, a first electrode of the first transistor is electrically coupled with the signal input terminal, and a second electrode of the first transistor is electrically coupled with the pull-up node; 
a control electrode of the second transistor is electrically coupled with the second control signal terminal, a first electrode of the second transistor is electrically coupled with the pull-up node, and a second electrode of the second transistor is electrically coupled with a first electrode of the sixth transistor; 
a control electrode of the sixth transistor is electrically coupled with a third control signal terminal, and a second electrode of the sixth transistor is electrically coupled with the signal input terminal.  
Tobita (Fig. 20) discloses wherein the pre-charge reset circuit (Q3, Q4, and Q9; Fig. 20) comprises: a first transistor (Q3; Fig. 20), a second transistor (Q4; Fig. 20), and a sixth transistor (Q9; Fig. 20); 
a control electrode of the first transistor (Q3; Fig. 20) is electrically coupled with the first control signal terminal (IN1; Fig. 20), a first electrode of the first transistor (Q3; Fig. 20) is electrically coupled with the signal input terminal (OUT or Gk; Fig. 20; wherein connected to a signal by way of transistor Q8), and a second electrode of the first transistor (Q3; Fig. 20) is electrically coupled with the pull-up node (N1; Fig. 20); 
a control electrode of the second transistor (Q4; Fig. 20) is electrically coupled with the second control signal terminal (IN2; Fig. 20), a first electrode of the second 
a control electrode of the sixth transistor (Q9; Fig. 20) is electrically coupled with a third control signal terminal (OUT or Gk; Fig. 20; wherein gate electrode is connected to a signal but claims to not disclose the third control signal is a different signal than signal input), and a second electrode of the sixth transistor (Q9; Fig. 20) is electrically coupled with the signal input terminal (OUT or Gk; Fig. 20; wherein gate electrode is connected to a signal but claims to not disclose the third control signal is a different signal than signal input).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi in view of Tobita’s shift register by applying pre-charge reset circuit, as taught by Tobita, so to use a shift register with pre-charge reset circuit for providing to suppress malfunction caused by leakage current of the constituting transistor and shift in threshold voltage in a bi-directional unit shift register (Paragraph [0028]).

Claim 16, Qi (Fig. 2-5C) discloses wherein the output circuit (21; Fig. 2) comprises: 
a third transistor (T1; Fig. 4), a fourth transistor (T12; Fig. 4) and a first capacitor (C1; Fig. 4), 
a control electrode of the third transistor (T1; Fig. 4) is electrically coupled with the pull-up node (PU; Fig. 4), a first electrode of the third transistor (T1; Fig. 4) is 
a control electrode of the fourth transistor (T12; Fig. 4) is electrically coupled with the second control signal terminal (OutL; Fig. 4), and a second electrode of the fourth transistor (T12; Fig. 4) is electrically coupled with the signal output terminal (Output; Fig. 4); 
a first terminal of the first capacitor (C1; Fig. 4) is electrically coupled with the signal output terminal (Output; Fig. 4), and a second terminal of the first capacitor (C1; Fig. 4) is electrically coupled with the pull-up node (PU; Fig. 4).  
	Tobita (US 2007/0247932 A1) (Fig. 12 and 13) discloses a first electrode of the fourth transistor (Q2; Fig. 13) is electrically coupled 4with the clock signal terminal (CK1; Fig. 13), and a second electrode of the fourth transistor (Q2; Fig. 13) is electrically coupled with the signal output terminal (Gn; Fig. 13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claim 17, Tobita (US 2007/0247932 A1) (Fig. 12 and 13) discloses further comprising a pull-up prevention circuit (Q5; Fig. 12 and 13), 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0012]).

Claim 18, Tobita (US 2007/0247932 A1) (Fig. 12 and 13) discloses wherein the pull-up prevention circuit (Q5; Fig. 12 and 13) comprises a fifth transistor (Q5; Fig. 12 and 13), 
wherein a control electrode of the fifth transistor (Q5; Fig. 12 and 13) is electrically coupled with the clock signal terminal (CK1; Fig. 12 and 13), a first electrode of the fifth transistor (Q5; Fig. 12 and 13) is electrically coupled with the pull-up node (N1; Fig. 12 and 13), and a second electrode of the fifth transistor (Q5; Fig. 12 and 13) is electrically coupled with the signal output terminal  (Gn or Out; Fig. 12 and 13).  
.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (US 2014/0064437 A1) in view of Tobita (US 2007/0247932 A1) as applied to claim 3 above, and further in view of Tobita (US 2007/0274433 A1) and Hu (US 2009/0303211 A1).

Claim 10, Tobita (US 2007/0247932 A1) (Fig. 12 and 13) discloses wherein for any one of shift registers (SR3 or SR4; Fig. 6) other than the shift register of the first stage (SR1; Fig. 6) and the shift register of the second stage (SR2; Fig. 6), the first control signal terminal (IN; Fig. 6) of the shift register (SR3 or SR4; Fig. 6) is electrically coupled (Q5; Fig. 7; wherein output of shift register is connected to node N1 via transistor Q5) with the pull-up node (N1; Fig. 7) in a shift register that is of two stage prior (SR1 or SR2; Fig. 6; wherein IN terminal is connected to the output of the previous stage which is within at least “of two stage prior”) to the current shift register (SR3 or SR4; Fig. 6). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi’s shift register by applying an output circuit, as taught by Tobita, so to use a shift register with an output circuit for 
Qi in view of Tobita does not expressly disclose wherein the pre-charge reset circuit comprises: a first transistor, a second transistor, and a sixth transistor; 
a control electrode of the first transistor is electrically coupled with the first control signal terminal, a first electrode of the first transistor is electrically coupled with the signal input terminal, and a second electrode of the first transistor is electrically coupled with the pull-up node; 
a control electrode of the second transistor is electrically coupled with the second control signal terminal, a first electrode of the second transistor is electrically coupled with the pull-up node, and a second electrode of the second transistor is electrically coupled with a first electrode of the sixth transistor; 
a control electrode of the sixth transistor is electrically coupled with a third control signal terminal, and a second electrode of the sixth transistor is electrically coupled with the signal input terminal.  
Tobita (Fig. 20) discloses wherein the pre-charge reset circuit (Q3, Q4, and Q9; Fig. 20) comprises: a first transistor (Q3; Fig. 20), a second transistor (Q4; Fig. 20), and a sixth transistor (Q9; Fig. 20); 
a control electrode of the first transistor (Q3; Fig. 20) is electrically coupled with the first control signal terminal (IN1; Fig. 20), a first electrode of the first transistor (Q3; Fig. 20) is electrically coupled with the signal input terminal (OUT or Gk; Fig. 20; 
a control electrode of the second transistor (Q4; Fig. 20) is electrically coupled with the second control signal terminal (IN2; Fig. 20), a first electrode of the second transistor (Q4; Fig. 20) is electrically coupled with the pull-up node (N1; Fig. 20), and a second electrode of the second transistor (Q4; Fig. 20) is electrically coupled with a first electrode of the sixth transistor (Q9; Fig. 20); 
a control electrode of the sixth transistor (Q9; Fig. 20) is electrically coupled with a third control signal terminal (OUT or Gk; Fig. 20; wherein gate electrode is connected to a signal but claims to not disclose the third control signal is a different signal than signal input), and a second electrode of the sixth transistor (Q9; Fig. 20) is electrically coupled with the signal input terminal (OUT or Gk; Fig. 20; wherein gate electrode is connected to a signal but claims to not disclose the third control signal is a different signal than signal input).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi in view of Tobita’s shift register by applying pre-charge reset circuit, as taught by Tobita, so to use a shift register with pre-charge reset circuit for providing to suppress malfunction caused by leakage current of the constituting transistor and shift in threshold voltage in a bi-directional unit shift register (Paragraph [0028]).
Qi in view of Tobita and Tobita does not expressly disclose the gate drive circuit has a first clock 6signal line, a second clock signal line, a third clock signal line, and a fourth clock signal line, and 

for any one of shift registers of (4n-2)th stages, the second control signal terminal of the shift register is electrically coupled with the second clock signal line, the third control signal terminal of the shift register is electrically coupled with the third clock signal line, and the clock signal terminal of the shift register is electrically coupled with the fourth clock signal line; 
for any one of shift registers of (4n-1)th stages, the second control signal terminal of the shift register is electrically coupled with the third clock signal line, the third control signal terminal of the shift register is electrically coupled with the fourth clock signal 7line, and the clock signal terminal of the shift register is electrically coupled with the first clock signal line; 
for any one of shift registers of (4n)th stages, the second control signal terminal of the shift register is electrically coupled to the fourth clock signal line, the third control signal terminal of the shift register is electrically coupled to the first clock signal line, and the clock signal terminal of the shift register is electrically coupled with the second clock signal line.  
Hu (Fig. 6) discloses the gate drive circuit (Fig. 6) has a first clock 6signal line (CLK1; Fig. 6), a second clock signal line (CLK2; Fig. 6), a third clock signal line (CLK3; Fig. 6), and a fourth clock signal line (CLK4; Fig. 6), and 

for any one of shift registers of (4n-2)th stages (SR(N-2); Fig. 6), the second control signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK2) is electrically coupled with the second clock signal line (CLK2; Fig. 6), the third control signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK3) is electrically coupled with the third clock signal line (CLK3; Fig. 6), and the clock signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK4) is electrically coupled with the fourth clock signal line (CLK4; Fig. 6); 
for any one of shift registers of (4n-1)th stages (SR(N-1); Fig. 6), the second control signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK3) is electrically coupled with the third clock signal line (CLK3; Fig. 6), the third control signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK4) is 
for any one of shift registers of (4n)th stages (SR(N); Fig. 6), the second control signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK4) is electrically coupled to the fourth clock signal line (CLK4; Fig. 6), the third control signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK1) is electrically coupled to the first clock signal line (CLK1; Fig. 6), and the clock signal terminal of the shift register (Fig. 6; wherein figure shows at least a terminal connected to the clock signal CLK2) is electrically coupled with the second clock signal line (CLK2; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Qi in view of Tobita and Tobita’s shift register by applying a clock signal arrangement, as taught by Hu, so to use a shift register with a clock signal arrangement for effectively solve the technical defects of unstable operation and short life span of thin film transistor resulted from high voltage being continuously applied to the gate of the thin film transistor for a long time (Paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/29/2021